UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6323



LOUIS C. JOHNSON,

                                              Petitioner - Appellant,

          versus


FREDERICK GREEN, Warden, Brunswick Correction-
al Center; JAMES S. GILMORE, III, Attorney
General for the Commonwealth of Virginia,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-264)


Submitted:   November 19, 1998             Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edwin Frederick Brooks, JACKSON, PICKUS & ASSOCIATES, Richmond,
Virginia, for Appellant. Linwood Theodore Wells, Jr., Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Louis C. Johnson seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Johnson v. Green, No. CA-97-264

(E.D. Va. Feb. 5, 1998).* We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Johnson filed the subject petition on April 11, 1997, within
the one-year limitations period of 28 U.S.C.A. § 2244(d) (West
Supp. 1998). See Brown v. Angelone, 150 F.3d 370, 375 (4th Cir.
1998).


                                 2